Citation Nr: 1143033	
Decision Date: 11/23/11    Archive Date: 12/06/11

DOCKET NO.  09-11 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to November 8, 2007, for the grant of service connection for asbestosis.

2.  Entitlement to service connection for sleep apnea, to include as secondary to asbestosis.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for a bilateral eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2010, the veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of this hearing is associated with the claims folder.

At the hearing, the Veteran's accredited representative raised the issue of whether a September 1972 rating decision that denied service connection for asthmatic bronchitis should be revised or reversed on the basis of clear and unmistakable error (CUE).  As this matter is not currently developed or certified for appellate review, it is referred to the RO for appropriate action.

The issues of entitlement to service connection for PTSD and entitlement to service connection for a bilateral eye disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran did not submit a claim, either formal or informal, for service connection for asbestosis until November 8, 2007.

2.  In November 2010, prior to the promulgation of a decision in the appeal of the issue of entitlement to service connection for sleep apnea, to include as secondary to asbestosis, the Board received notification from the appellant that a withdrawal of this appeal is requested.


CONCLUSIONS OF LAW

1.  Entitlement to an effective date prior to November 8, 2007, for the grant of service connection for asbestosis, is not warranted.  38 U.S.C.A. §§ 5101, 5110, 7104 (West 2002); 38 C.F.R. §§ 3.1(p), 3.400 (2011).

2.  The criteria for withdrawal by the appellant of the appeal of the issue of entitlement to service connection for sleep apnea, to include as secondary to asbestosis, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veteran's asbestosis claim arises from his disagreement with the effective date following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Further, because the application of the law to the undisputed facts is dispositive of this appeal, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).  

The United States Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the Veteran's receipt of a VCAA-compliant notice letter.

Here, during the hearing, although the AVLJ did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the Veteran's claim, the Veteran's representative demonstrated actual knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's condition had existed since separation from service.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

II.  Effective Date

The Veteran argues that an earlier effective date is warranted for his asbestosis because he first started having problems breathing after an incident in a boiler room aboard a ship in service.  As such, he maintains that the effective date of service connection should be retroactive to his date of discharge from service in August 1972.

The basic facts are not in dispute.  As the RO noted, the Veteran's initial application for service connection for asbestosis was filed with VA on November 8, 2007, and indeed, the Veteran does not contend otherwise.

Unless specifically provided otherwise in the statute, the effective date of an award based on an original claim for compensation benefits shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation shall be the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a) (2011).  The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action indicating an intent to apply for one or more benefits under the laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2011).

Here, the RO granted service connection effective the date the Veteran's original claim of service connection for asbestosis was filed with VA.  An effective date of an award of service connection is not based on the earliest medical evidence showing a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.  Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Because the Veteran did not file a formal or informal application for service connection for asbestosis prior to November 8, 2007, VA is precluded, as a matter of law, from granting an effective date prior to November 8, 2007, for service connection for asbestosis.

Therefore, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.  Because the Veteran's claim fails because of absence of legal merit or lack of entitlement under the law, the claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

III.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In November 2010, the Veteran testified during a hearing before the undersigned Acting Veterans Law Judge (AVLJ) at the RO that he wished to withdraw his appeal of the issue of entitlement to service connection for sleep apnea, to include as secondary to asbestosis.  A transcript of the November 2010 hearing is of record.  Because the Veteran's contentions offered during his November 2010 hearing were later reduced to writing and incorporated into the record in the form of a written transcript, the transcript of that hearing has been accepted as the Veteran's withdrawal of the issue of entitlement to service connection for sleep apnea, to include as secondary to asbestosis.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).

As the Veteran has withdrawn the appeal of the issue of entitlement to service connection for sleep apnea, to include as secondary to asbestosis, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the issue of entitlement to service connection for sleep apnea, to include as secondary to asbestosis, and it is dismissed.


ORDER

Entitlement to an effective date prior to November 8, 2007 for the grant of service connection for asbestosis is denied.

Entitlement to service connection for sleep apnea, to include as secondary to asbestosis, is dismissed.


REMAND

The Veteran seeks entitlement to service connection for PTSD and entitlement to service connection for a bilateral eye disorder.

Review of the claims file reveals that the Veteran receives consistent care from VA for his PTSD.  Records regarding the Veteran's treatment dated through February 2010, regarding PTSD, and two treatment notes dated in November 2009 and June 2010, regarding the Veteran's sleep apnea, have been associated with the claims file.  However, in a treatment record dated in February 2010, the Veteran was noted to be scheduled to return to the clinic in March 2010 for additional treatment for his PTSD. 

The Veteran has reported that he received treatment, while in service in 1972, at the Charleston Naval Hospital in Charleston, South Carolina, for an eye disorder.  Review of the claims file does not reveal any treatment records from the Charleston Naval Hopsital in regard to the Veteran's bilateral eye disorder.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain complete VA clinical records pertaining to the Veteran that are dated since February 2010, and to obtain all treatment records regarding the Veteran from the Charleston Naval Hospital in Charleston, South Carolina.

The Veteran seeks service connection for PTSD on the basis that he has been diagnosed with PTSD during VA treatment and that such PTSD is based upon his in-service stressors.  The Veteran asserted that he participated in a nuclear training exercise called "Circle William" in 1971 and that during this nuclear training exercise he thought his life was at risk because his officer that was on the main control deck with him said that there were casualties and the Veteran was exposed to high heat.  On remand, the Veteran should be afforded an additional opportunity to provide VA with specific date ranges of his in-service stressor. 

On July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity." 

Specifically, the final rule amends 38 C.F.R. § 3.304(f) by adding a new paragraph (f)(3) that provide that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2011). 

The Veteran has not been afforded a VA examination regarding his PTSD and his claim has not been adjudicated under the revised regulations.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 Vet. App. 69 (1995).

The Veteran contends that he has a current bilateral eye disorder due to eye burns suffered while welding in service.  The Veteran reports that he attempted to obtain darker protective lenses while in service but was not issued this protective equipment and that subsequently he was treated for eye burns.  The RO rating decision, dated in September 2008, noted that the medical evidence revealed that the Veteran was a welder.  The Veteran reported at his hearing in November 2010 that he has had worsening vision since service, that he will have surgery to correct cataracts shortly, that his left eye is constantly monitored due to excessive pressure, and that blood vessels burst in his eyes from time to time.

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board notes that the Veteran has not been afforded a VA medical examination regarding his reported bilateral eye disorder.  The Veteran has competently and credibly reported that he has had worsening vision since service and that he burned his eyes in service while working as a welder.  In addition, it has been noted that the Veteran was a welder and the Veteran has reported that he will undergo surgery to correct cataracts.  As such, the Board finds it necessary to afford the Veteran a VA medical examination regarding his reported bilateral eye disorder.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since February 2010.  If the records have been retired to a storage facility, obtain the records from the appropriate storage facility.  All attempts to secure the records must be documented in the claims folder.

2.  Attempt to obtain clinical records associated with the Veteran's reported eye treatment in 1972 at the Charleston Naval Hospital in Charleston, South Carolina.  If these records are no longer on file, a request should be made to the appropriate storage facility.  All efforts to obtain the records should be fully documented and the facilities must provide a negative response if records are not available.  

3.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

4.  Attempt to verify the Veteran's reported stressor involving the "Circle William" exercise in late 1971 - early 1972 (November 1971 - January 1972), and his report of casualties during the training incident.

5.  After any additional records pertaining to treatment for eye problems have been associated with the claims file, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any bilateral eye disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should comment on the Veteran's competent report of the onset and continuity of symptomatology (blurred vision) since the incident in service, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any bilateral eye disorder found to be present is related to or had its onset during service, and particularly, to his report of suffering an eye burn while welding.   The Board notes that the Veteran is competent to report sustaining a burn injury to his eyes while welding, and the examiner must consider the Veteran's statements in providing the requested opinion.

The rationale for all opinions expressed should be provided in a legible report.  

6.  After an attempt has been made to verify the Veteran's reported stressor involving the Circle William exercise, schedule the Veteran for a VA psychiatric examination.  The entire claims file, including a copy of this Remand must be made available to and reviewed by the examiner prior to the examination.  The examiner must note such review. 

a.  The examiner must state whether the Veteran meets the diagnostic criteria for a diagnosis of PTSD or any other psychiatric disorder.  In this regard, the examiner must specifically state the diagnostic criteria used to diagnose the Veteran with PTSD.  If the examiner determines that a diagnosis of PTSD is not appropriate, the examiner must specifically state which diagnostic criteria were not met and specifically state the propriety of previous diagnoses of record. 

b.  If the examiner determines that a diagnosis of PTSD is appropriate, the examiner must specify the in-service stressor upon which the diagnosis, at least in part, is based.  The examiner must confirm that the in-service stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the in-stressor stressor. 

c.  The examiner must state whether the Veteran meets the diagnostic criteria for any other psychiatric disorder and, if so, state whether it is at least as likely as not (50 percent probability or greater) that that any psychiatric disorder is related to the Veteran's active service.  In this regard, the examiner should consider the Veteran's statements relating to continuity of symptoms since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion).  The rationale for all opinions expressed, with citation to relevant medical findings, must be provided. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination. 

7.  Review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

8.  Readjudicate the Veteran's claims.  In regard to the claim of entitlement to service connection for PTSD, the RO/AMC must consider the revised regulations, effective July 13, 2010, amending 38 C.F.R. § 3.304(f).  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case, containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


